Ingraham, J.:
This appeal is from an order denying a motion for a new trial, but reducing the verdict to the sum of $739.32, which “ represents the salary received by the plaintiff on the first day of January, 1898, plus three annual additions of $90 each, so that at the end of the third year the plaintiff’s salary will amount to $1,000.” The record upon which the appeal was heard consists of a stipulation between the parties, the order appealed from, the notice of appeal and the opinion of the court below. Neither the pleadings nor the proceedings at the trial are a part of the record. From the stipulation it appears that prior to January 1, 1898, when the new charter of the city of New York took effect, the plaintiff was a doorman in the park department, and by operation of the charter he became a doorman in the police department of the city of New York; that he had been paid a salary of $730 per annum, which was the amount received by him as doorman in the park department prior to the consolidation of the police of the park department with the police of the city of New York; and he brought this action to recover from the city of New York the difference between the amount that he had received and the salary attached to the position of doorman in the police department; that the action having come on for trial at at a Trial Term of this court before a jury, the court directed a verdict for the plaintiff, as prayed. for in the complaint. The defendant thereupon moved for a new trial, or for a reduction of the ver*80diet. The motion for a new trial was denied, but the verdict was reduced upon the ground that the plaintiff was entitled to recover the sum of $730, the salary received by the plaintiff as a doorman in the park department prior to the consolidation, plus three annual additions of $90 each, so that for the third year after such consolidation the plaintiff’s -salary would be $1,000. The respective parties agreed that the only question to be determined on this appeal is whether the plaintiff is entitled to be paid the salary of $1,000 a year from the 1st day of January, 1898, or whether the salary of $1,000 a year attached to the office of doorman in said department should be made uniform within three years from January 1, 1898, by equal annual payments.
The question presented arises under section 299’ of the charter of the city of New York (Laws of 1897, chap. 378). . Section 277 of the charter provides that “ the members of the police force of the city of New York and the members of the police force appointed by the commissioners of public parks in said city, as said forces are-provided for by sections two hundred and sixty-five and six hundred and ninety of the New York City Consolidation Act of eighteen hundred and eighty-two, and by the statutes amendatory of and supplementary to said sections, who shall .be such members of said forces respectively when this act takes effect, shall be members of the police force specified in section two hundred and seventy-six of this act.” Section 276 of the charter provides that the uniformed force shall include “ doormen of police, not exceeding two in number to each fifty of the total number of patrolmen.” The plaintiff thus became on the 1st day of January, 1898, a doorman in the police force of the city of New York. Section 299 of the charter first makes provision for the salaries of officers and members of the police force and provides that the salary of each doorman shall be $1,000 per year. The section then provides for the classification of the members of the police forces of the various municipalities consolidated by the new charter into the police force of the city of New York, and continues: “Salaries of all officers in the ■ forces so transferred, other than officers in the New York police prior to January first, eighteen hundred and ninety-eight, shall be equalized on the same basis. ' If the difference in pay is not more than fifty dollars, the pay shall be equalized at once. If *81the difference is more than fifty dollars, the pay shall be made uniform within three years by equal annual additions.”
The evident intent was by this provision to equalize the salaries of all members of the police force included within the new city of New York holding the same positions; but where the equalization of such salaries would cause an increase in the annual salary of any officer of more than $50, the salary of such officer should be increased each year for three years by one-third of the difference between the salary that he had -theretofore received and the salary which an officer of his rank would be entitled to receive under the new charter, so that for the third year his salary would be the same as that of other officers of equal rank in the department, and the application of this provision to the case of the plaintiff would be that determined by the court below in the order appealed from. Thus, prior to the consolidation the plaintiff ivas receiving $730 a year. Upon the consolidation he became a doorman in the police department. The difference between the salary that he had received prior to the consolidation and that fixed for the office by the charter was $270 a year; and this increase being over $50 there was "to be added to the salary that the officer had received upon consolidation one-third of the difference each year. Thus, the first year after consolidation he would be entitled to $730 plus $90, making $820. The second year he would be entitled to $820 plus $90, making $910, and the third year after consolidation he would be entitled' to receive $910 plus $90, making $1,000, which would be his salary for subsequent years if he continued in the service of the department. We agree with the court below that this was the proper rule to adopt and that the plaintiff was not entitled to any greater amount than that to which the verdict was reduced.
It follows that the order appealed from should be affirmed, with ten dollars costs and disbursements.
Van Brunt, P. J., McLaughlin and Laughlin, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.